PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Larsen, Herbert, A. F.
Application No. 15/598,757
Filed: 18 May 2017
For: Centrifugal Syringe And Method For Blood Fractionation

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.181, filed February 4, 2021, requesting that the Office withdraw the holding of abandonment in the above-identified application. 

The petition under 37 CFR 1.181 is GRANTED.

This application was held abandoned for failure to respond in a timely manner to the non-final Office action, mailed June 23, 2020, which set forth an extendable three (3) month period for reply.  A Notice of Abandonment, mailed January 5, 2021, erroneously states that no reply to the June 23, 2020 non-final Office action was received in the Office.

Petitioner requests withdrawal of the holding of abandonment based on the assertion that a petition for a three month extension of time pursuant to 37 CFR 1.136(a) and required $740 fee and an amendment were timely filed on certificate of mailing date December 21, 2020 and received in the Office on December 28, 2020. The 6 month deadline for timely response to the June 23, 2020 non-final Office action was December 23, 2020.

A review of the contents of the application file reveals the Office received an AMENDMENT, RESPONSE, AND REQUEST FOR EXTENSION OF TIME TO RESPOND on December 28, 2020. A Certificate of Mailing or Transmission under 37 CFR 1.8 is affixed thereto. Applicant properly completed the Certificate of Mailing or Transmission under 37 CFR 1.8, citing December 21, 2020 as the date of deposit of the correspondence with the United States Postal Service.

Under 37 C.F.R. § 1.8(a)(1) correspondence is considered timely if: (1) the correspondence is mailed or transmitted prior to expiration of the set period for response by being properly addressed to the Patent and Trademark Office as set out in 37 C.F.R. § 1.1(a) and deposited with the U.S. Postal Service with sufficient postage as first class mail or transmitted to the Patent and Trademark Office in accordance with 37 C.F.R. § 1.6(d); and (2) the correspondence includes a certificate for each piece of correspondence stating the date of deposit or transmission.  The person signing the certificate should have a reasonable basis to expect that the correspondence would be mailed or transmitted on or before the date indicated.

The Certificate of Mailing or Transmission under 37 CFR 1.8 was properly executed and bears a proper certificate of mailing, dated December 21, 2020, in compliance with the requirements of 37 C.F.R.  § 1.8(a)(1)as set forth above. The applicant signed the certificate of mailing and had a reasonable basis to expect that the correspondence would be mailed or transmitted on or before the date indicated, since he was the person who deposited the correspondence with the United States Postal Office.

It is noted that applicant filed two responses on December 28, 2020. The first response had a certificate of mailing dated December 18, 2020, and the last page of the remarks section contains a USPTO stamp stating that a credit card authorization form was not received. The second response had a certificate of mailing date December 21, 2020, and the last page of the remarks section does not contain any annotation regarding the credit card authorization form. Office financial records indicate a $740 three month extension of time was charged on December 30, 2020. This is strong corroborating evidence that the credit card form was enclosed with the second response, deposited on December 21, 2020 with the USPS.

In light of the above discussion, the petition under 37 CFR 1.181 to withdraw the holding of abandonment is granted, the holding of abandonment is withdrawn, and the January 5, 2021 Notice of Abandonment is vacated. 
The application file is being referred to Technology Center A.U. 1798 for the examiner of record’s consideration of the amendment filed on December 28, 2020 (certificate of mailing date December 21, 2020).


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET